Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/16/2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, either alone or in obvious combination discloses an X-shaped spring device for a transportation vehicle wheel suspension, the transportation vehicle including a first wheel side and a second wheel side, the X-shaped spring device comprising: a first leaf spring and a second leaf spring arranged on each of the first wheel side and the second wheel side, each of the first and second leaf springs being formed of fiber-reinforced plastics material, each of the first and second leaf springs being arranged one above the other and joined at first ends on a first securing device for support at a transportation vehicle structure side, wherein the first leaf spring has, at a second end, a second securing device for wheel- side support, wherein the second leaf spring is supported at a second end at the transportation vehicle structure side, wherein the second leaf spring forms a curved portion curved away from the first leaf spring toward the second end of the second leaf spring, wherein a first surface of the second leaf spring which initially faces the first leaf spring subsequently faces toward the second end of the second leaf spring away from and wherein the second end of the second leaf spring is attached to an underside of a longitudinal carrier of the transportation vehicle located adjacent the transportation vehicle structure side (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614